complaint; (3) whether defendant attempted to conceal the defect in service; and (4) whether
defendant would be prejudiced by extending plaintiff’s time for service.” DeLuca v. AccessIT Grp.,
Inc., 695 F. Supp. 2d 54, 66 (S.D.N.Y. 2010). However, “[t]he Second Circuit has stated clearly that
even if the balance of hardships favors the plaintiff[,] a district court may still decline to excuse a
failure to timely serve the summons and complaint where the plaintiff fails to advance some colorable
excuse for neglect.” Vaher v. Town of Orangetown, N.Y., 916 F. Supp. 2d 404, 421 (S.D.N.Y. 2013).

        With respect to the first factor, Plaintiff’s first cause of action is brought pursuant to 42 U.S.C.
§ 1983, arising out of an incident that occurred on April 25, 2017. ECF No. 3 ¶ 18. “Section 1983
claims brought in New York are subject to a three-year statute of limitations.” Hixon v. City of New
York, No. 14 Civ. 2504, 2015 WL 4470078, at *2 (S.D.N.Y. July 13, 2015). Accordingly, the statute
of limitations has not yet expired on Plaintiff’s § 1983 claim, and this factor weighs against Plaintiff.1
With respect to the second factor, there is no indication that the City of New York has had actual
notice of the claims asserted in the complaint. This also weighs against Plaintiff. “The third factor is
inapplicable, as there is no evidence that [Plaintiff] attempted to conceal the lack of service.”
Etheredge-Brown v. Am. Media, Inc., No. 13 Civ. 1982, 2015 WL 4877298, at *4 (S.D.N.Y. Aug. 14,
2015). The fourth factor weighs toward Plaintiff, because there is no indication that Defendants
would be prejudiced by a delay. But cf. Zapata v. City of New York, 502 F.3d 192, 198 (2d Cir. 2007)
(finding that a defendant would be prejudiced by “a generous extension of the service period beyond
the limitations period for the action”). Having considered the relevant factors, especially that
Plaintiff has “fail[ed] to advance some colorable excuse for neglect,” Vaher, 916 F. Supp. 2d at 421,
the Court declines to exercise its discretion to grant an extension.

         Accordingly, the action is DISMISSED. The Clerk of Court is directed to close the case.

         SO ORDERED.

Dated: March 28, 2019
       New York, New York




1
  Plaintiff brings additional state law claims. See ECF No. 3. The Court, however, need not analyze the applicable
statutes of limitations for each additional claim, because “[t]he fact that plaintiff’s claims may be time-barred does not
require us to exercise our discretion in favor of plaintiff.” E. Refractories Co. v. Forty Eight Insulations, Inc., 187 F.R.D.
503, 506 (S.D.N.Y. 1999).
                                                              2
